Chief Justice Clayton

charged the jury.
First. It is contended that this is a guarantee by the defendant of a note from Stevens to plff. Generally speaking, the guarantor has a right to require that payment should be demanded of the principal and to be notified of such demand. An exception is where there is an insolvency of the original promissor. Morgan had notice of the insolvency of Stevens which was before the note was due.
Second. Is this a collateral undertaking? In a promise to pay the debt of another, the consideration of the promise as well as the agreement itself, must be in writing. The case cited from East is right. But here it is stated that this guarantee was for “value received” and this is a sufficient statement of the consideration, at least to throw the proof of want of consideration on the other side. *125Parol evidence might be admitted of the nature of this consideration. Theobald on Prin. & Surety 8.
Rogers, for plff
Rodney, for deft.
The plff. had a verdict for @95 70,